Title: To Thomas Jefferson from Thomas G. Watkins, 14 May 1825
From: Watkins, Thomas G.
To: Jefferson, Thomas

Esmont
May 14. 25I am under a thousand obligations to you, my Dear Sir, for the considerate aid of Wormley—since I got so much hurt by a fall from my gigg two summers ago I am timid with an untried horse—my present one started with considerable restiveness, insomuch that we cou’d not clear the Green mountain untill to day—and I have been compelled reluctantly to detain wormly from his post all night—my horse is much subdued & I feel quite at ease now on that score—praying for the restoration of your health & continued happiness I return you my most respectfull and affectionate salutationsTh: G. Watkins